             Case 1:18-cv-05777-JPO Document 31 Filed 01/07/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHEN DISTRICT OF NEW YORK


NATIONAL UNION FIRE INSURANCE                       Case No. 1:18-cv-05777-JPO
COMPANY OF PITTSBURGH, PA.,
AMERICAN HOME ASSURANCE
COMPANY, THE INSURANCE COMPANY
OF THE STATE OF PENNSYLVANIA,

                             Petitioners,

        v.

BMC STOCK HOLDINGS, INC.,

                             Respondent.


                    NOTICE OF MOTION TO STAY PENDING APPEAL

        PLEASE TAKE NOTICE that Respondent BMC Stock Holdings, Inc. ("BMC") will

move this Court at the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, NY, in Courtroom 706 before the Honorable J. Paul Oetken, United States District Judge,

at a date and time to be determined by the Court, for a stay of the Court's December 3, 2018

Order pending BMC's appeal to the Second Circuit ofthat December 3, 2018 Order, together

with such other and further relief as the Court deems just and proper. This Motion based upon

this Notice of Motion, the accompanying Memorandum of Law in Support of Motion To Stay

Pending Appeal, and the accompanying Declaration of Allen R. Wolff in Support ofBMC Stock

Holdings, Inc.'s Motion To Stay Pending Appeal, together with all pleadings and records on file

herein, and such further argument and evidence as the Court may consider.


Dated: January 7, 2019                      ANDERSON KILL P.C.

                                            By: /s/ Allen R. Wolff
                                               Allen R. Wolff, Esq.



docs-100084295.1
          Case 1:18-cv-05777-JPO Document 31 Filed 01/07/19 Page 2 of 2



                                      Ethan W. Middlebrooks, Esq.
                                      1251 Avenue of the Americas
                                      New York, New York 10020
                                      Telephone: (212) 278-1000
                                      Facsimile: (212) 278-1733
                                      E-mail: awolff@andersonkill.com
                                      E-mail: emiddlebrooks@andersonkill.com

                                      Attorneys for BMC Stock Holdings, Inc.




                                        2
docs-100084295.1
